                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


LANCE ELLIOTT,                                              CASE NO. 1:20 CV 545

       Plaintiff,

       v.                                                   JUDGE JAMES R. KNEPP II

COMMISSIONER OF SOCIAL SECURITY,
                                                            MEMORANDUM OPINION AND
       Defendant.                                           ORDER


       Plaintiff Lance Elliott seeks judicial review of an adverse social security decision under

42 U.S.C. § 405(g). This case was referred to Magistrate Judge Darrell A. Clay for a Report and

Recommendation (“R&R”) under Local Civil Rule 72.2(b)(2). Judge Clay recommends this Court

reverse the Commissioner’s final decision and remand this case for further proceedings. (Doc. 14).

       Under the relevant statute:

       Within fourteen days of being served with a copy [of a Magistrate Judge’s R&R],
       any party may serve and file written objections to such proposed findings and
       recommendations as provided by rules of court. A judge of the court shall make a
       de novo determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made.

28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(2). The failure to file timely written

objections to a Magistrate Judge’s R&R constitutes a waiver of de novo review by the district court

of any issues covered in the R&R. Thomas v. Arn, 728 F.2d 813, 814-15 (6th Cir. 1984); United

States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       In this case, the Commissioner filed a response indicating he would not be filing objections

to the R&R. (Doc. 15).
       Despite the lack of objections, the Court has reviewed Judge Clay’s R&R, and agrees with

the findings and recommendation therein. Therefore, the Court ADOPTS Judge Clay’s R&R (Doc.

14) as the Order of this Court. The Court REVERSES the Commissioner’s final decision and

REMANDS the case for further proceedings.

       IT IS SO ORDERED.



                                                   s/ James R. Knepp II
                                                   UNITED STATES DISTRICT JUDGE




                                              2
